McDO'NALD, Chief Justice.
This is an appeal from the District Court of Limestone Comity. The trial court entered a judgment certifying certain orders to the County Court of Limestone County for observance in connection with the estate of William Marcus Peyton, deceased. Appellants, who have an interest in the estate, prosecuted this appeal and caused transcript to be filed in this court. Appellants have since, by motion, made known to the court that they do not wish to further prosecute their appeal. It is accordingly ordered that this appeal be and same is hereby dismissed.